Citation Nr: 0844719	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-25 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for arthritis of the 
left hand and wrist.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from August 1973 to May 1979 
with subsequent service in the National Guard between July 
1979 and July 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The issue of service connection for arthritis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board notes that the veteran submitted duplicate copies 
of VA medical records pertaining to cardiovascular treatment.  
It is unclear to the Board what the veteran intended by this 
submission, but the Board has interpreted it, after review of 
the evidence, as a claim of service connection for a 
cardiovascular disorder, to include hypertension.  This 
matter is REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  Right ear hearing loss has been attributed to noise 
exposure during National Guard service.

2.  The evidence does not conclusively indicate that the 
veteran has left ear hearing loss, per VA regulation, and the 
veteran's diminished hearing in his left ear is not related 
to noise exposure in active duty or National Guard service.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  

2.  The criteria for service connection for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1101,1110, 1112, 1131 
(West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In February 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Subsequently in March 2006, the 
veteran was provided with notice of the effective date and 
disability rating regulations, in accord with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the March 2006 notice letter postdated the initial 
adjudication, no prejudice resulted as the claim was 
subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, providing hearings, and providing a VA examination.  
Consequently, the Board finds that the claim is ready for 
adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as sensorineural 
hearing loss, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, injury incurred or aggravated while 
performing INACDUTRA, or acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident occurring during such 
training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that his hearing loss is related to in-
service noise exposure, particularly noise exposure from 
serving as a tank crewman during active duty and performing 
aircraft maintenance during National Guard service.  See 
August 2008 hearing transcript.  The veteran reported that 
his only civilian noise exposure was from operating floor 
buffers or vacuums while working in facility maintenance.  

The August 1973 enlistment examination record reports that 
pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
5
5
5
LEFT
20
10
5
15

The pure tone threshold at 3000 Hz was not reported.  

An August 1978 periodic examination record reports that pure 
tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
10
10
15
LEFT
15
15
10
15

The pure tone threshold at 3000 Hz was not reported.  


The March 1979 separation examination record reports that 
pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
25
20
20
20
LEFT
15
15
10
15

The pure tone threshold at 3000 Hz was not reported.  

A February 1984 National Guard examination record reports 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
10
10
10
10
10

A November 1984 National Guard examination record reports 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
0
0
0
10




A December 1988 National Guard examination record reports 
that pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
5
10
30
LEFT
5
5
5
20

The pure tone threshold at 3000 Hz was not reported.  

An August 1993 service examination record reports that pure 
tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
0
5
30
LEFT
10
5
10
20

The pure tone threshold at 3000 Hz was not reported.  

A December 2004 VA audiology record indicates that the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
55
LEFT
20
15
20
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner stated that these results "indicate a hearing 
loss that is greater than a normal age-related hearing 
loss."  

A VA examination was conducted in February 2007.  Audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
50
LEFT
15
15
20
25
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  
The examiner stated that, in his opinion, it was less likely 
as not that the veteran's hearing loss was related to active 
duty.  He explained that this opinion was based on the 
service medical records which showed that the veteran's 
hearing was within normal limits up until at least 1986, 
which was well after the veteran's separation from active 
duty.  

The examiner also provided opinions as to whether the 
veteran's hearing loss was related to his National Guard 
service.  The examiner noted that National Guard medical 
records indicated mild right ear hearing loss by 1993 and 
that there were no National Guard examination records dating 
after 1993.  Based on this, the examiner stated that it was 
"not possible to rule out that this mild loss did eventually 
worsen to a compensable level [during] National Guard 
service."  "Given this," the examiner believed that "the 
veteran's current right ear hearing loss was "at least as 
likely as not due to noise exposure in the National Guard."  
The examiner stated that he did not believe the veteran had 
left ear hearing loss from service-related noise exposure, 
however, since the National Guard medical records and the 
audiometric testing conducted for the 2007 VA examination 
reported "normal" (per 3.385) findings for the left ear.  

Based on a review of the evidence, particularly the evidence 
of a worsening of hearing in the right ear during National 
Guard service, the VA examiner's positive nexus opinion, and 
the 2004 VA audiologist's finding that the veteran's hearing 
loss was greater than normal for his age, the Board finds 
that service connection is warranted for right ear hearing 
loss.  

Service connection is not warranted for left ear hearing 
loss, however.  Initially the Board notes that the most 
recent medical evidence indicates that the veteran does not 
have left ear hearing loss per 38 C.F.R. § 3.385.  Even 
assuming the veteran does have left ear hearing loss under 
38 C.F.R. § 3.385, however, the evidence does not suggest 
that the hearing loss was incurred in service or is related 
to service.  The service medical records do not report any 
findings indicative of hearing loss in the left ear, and a VA 
examiner has opined that, based on the service audiometric 
results for the left ear, the left ear's diminished hearing 
was not due to active duty or National Guard service.  The 
Board notes that a VA audiologist indicated that the 
veteran's (presumably bilateral) hearing loss was more severe 
than that which is normal for his age.  The audiologist does 
not report any opinions as to the possible cause for this 
deviation, however, to include whether it was related to past 
noise-exposure, and the only evidence indicating a link 
between the left ear hearing impairment and service are the 
veteran's own statements.  The veteran, as a layperson, is 
not competent to comment on the etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492.  In this case, 
the medical evidence does not suggest that the veteran's left 
ear diminished hearing is related to service.  Consequently, 
service connection must be denied.


ORDER

Service connection for right ear hearing loss is granted.
 
Service connection for left ear hearing loss is denied.  


REMAND

Further development is needed on the claim of service 
connection for arthritis.  The veteran contends that he has 
arthritis in the left wrist and hand as the result of in-
service cold injury.  A July 1975 service treatment record 
reports the veteran's history of frostbite during the 
"reforge."  Post-service records indicate diagnoses of 
arthritis of the bilateral hand and bilateral carpal tunnel 
syndrome.  
 
The Board notes that the July 1975 record only reports the 
veteran's history of foot pain since the reforge and that 
subsequent treatment and examination records do not report 
any clinical abnormalities or histories pertaining to the 
upper extremities until 2004, when the veteran reported a 
history of numbness and tingling in the hands.  Regardless, 
the Board finds that, based on the in-service history of 
frostbite and the current diagnoses, a VA examination with 
opinion is needed to determine if the veteran's current left 
wrist and hand disorders are related to service.  See 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an examination to determine the 
nature and etiology of his left wrist and 
hand disorders.  The examiner is asked to 
report all diagnoses and, for each, to 
state whether it is at least as likely as 
not that the disorder is related to 
service, to include in-service frostbite.  
A rationale for the opinion is requested.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


